Court of Appeals
                         Sixth Appellate District of Texas

                                     JUDGMENT


Bernard Dale Kelly, Jr., Appellant                     Appeal from the 196th District Court of
                                                       Hunt County, Texas (Tr. Ct. No. 27407).
No. 06-13-00009-CR         v.                          Memorandum Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                           Carter participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we affirm the judgment of the trial court as to the
conviction. We reverse the judgment of the trial court and remand the cause for a new trial on
punishment.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                       RENDERED DECEMBER 4, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk